Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 5/26/2022.  Claim 3 has been canceled and claim 15 has been added.  Claims 1, 2, 4-15 are pending.  Applicant’s arguments have been considered.  Claims 1, 2, 4-15 are finally rejected for reasons necessitated by applicant’s amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear as to the relationship between “a gap” in claim 2 and “a shortest distance G” in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ro (US 2012/0315513).
Regarding claim 1, Ro discloses a winding-type battery comprising: 
a battery case having an opening; 
a power generating element accommodated in the battery case; 
a cap for blocking the opening in the battery case; and 
a gasket 500 for insulating the battery case from the cap, 
wherein the power generating element includes: 
a first electrode;  
a second electrode having a polarity different from a polarity of the first electrode; 
a separator interposed between the first electrode and the second electrode; and 
an electrolyte,  
wherein the first electrode and the second electrode are wound via the separator to form an electrode group, 
wherein the first electrode is coupled to the cap via a first current collecting lead 215, 
wherein the second electrode is coupled to the battery case via a second current collecting lead 225, 
wherein, near an end forming the opening in the battery case, an annular groove 340 is formed so as to reduce a diameter of the battery case, 
wherein the gasket 500 includes: 
an annular seal 500a portion interposed between a rim of the cap and a region from the groove of the battery case to the end; and 
a tubular portion 500c integrated with the seal portion, and disposed coaxially with the seal portion and closer to the electrode group than the seal portion, 
wherein the first current collecting lead 215 is coupled to the cap through a hollow in the tubular portion, and 
the tubular portion has a tapered shape in which the outer diameter becomes smaller as it approaches the first end surface of the electrode group.
Regarding claim 2, a gap is formed between the tubular portion and the electrode group.  Figure 1.
Regarding claim 1, a shortest distance G between a bottom end of the tubular portion and the electrode group is 0.2 mm to 1.1 mm, Ro discloses in the gasket 500, the upper portion 500a may be vertically formed, may have a predetermined height, and may be between a side surface of the cap assembly 400 and the inner wall of the cylindrical can 300.  The lower portion 500c may extend downwardly from a bottom end of the mid portion 500b and may prevent the beading part 340 of the cylindrical can 300 from electrically contacting the lower portion of the cap assembly 400 and the positive electrode tab 215 [0055].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the height of the lower portion of the gasket for the benefit of preventing the beading part of the cylindrical can from electrically contacting the lower portion of the cap assembly and the positive electrode tab.

Regarding claim 4, a region corresponding to 10% to 95% of an area of an end surface of the electrode group faces an end of the tubular portion, It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the gasket depending on the desired amount of seal from the external environment, given the broadness of the claimed range.
Regarding claim 6, a ratio (L/H) of a length L of the first current collecting lead to a shortest distance H between the cap and the electrode group is 1.4 to 5.0, it is noted that the first current collecting lead 10 is bent, and hence is longer than the distance between the cap and the electrode group, and hence the range would have been obvious.
Regarding claim 9, a ratio (D/d) of the inner diameter D of the groove to the outer diameter d of the tubular portion is 1.0 to 1.7, it is noted that the diameter of the groove 1a is larger than the tubular portion 4c, and hence would have been an obvious choice of range.
Regarding claim 11, an outer diameter of the battery case is 10 mm or less, regarding claim 12, an outer diameter of the battery case is 6 mm or less, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the battery depending on the space requirements of the application.
Regarding claim 13, the gasket includes, between annular the seal portion and the tubular portion, a boundary portion 500b having a funnel shape or tapered shape in which the diameter becomes smaller from the seal portion toward the tubular portion.  Figure 1.

Claims 5, 6, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ro (US 2012/0315513).
Regarding claim 5, a ratio (h/d) of a height h of the tubular portion to an outer diameter d of the tubular portion is 0.8 to 1.0, Ro discloses in the gasket 500, the upper portion 500a may be vertically formed, may have a predetermined height, and may be between a side surface of the cap assembly 400 and the inner wall of the cylindrical can 300.  The lower portion 500c may extend downwardly from a bottom end of the mid portion 500b and may prevent the beading part 340 of the cylindrical can 300 from electrically contacting the lower portion of the cap assembly 400 and the positive electrode tab 215 [0055].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the height of the lower portion of the gasket for the benefit of preventing the beading part of the cylindrical can from electrically contacting the lower portion of the cap assembly and the positive electrode tab, depending on the position of the beading part.
Regarding claim 6, a ratio (L/H) of a length L of the first current collecting lead to a shortest distance H between the cap and the electrode group is 1.4 to 5.0, it is noted that the first current collecting lead 10 is bent, and hence is longer than the distance between the cap and the electrode group, and hence the range would have been obvious.
Regarding claim 9, a ratio (D/d) of the inner diameter D of the groove to the outer diameter d of the tubular portion is 1.0 to 1.7, it is noted that the diameter of the groove 1a is larger than the tubular portion 4c, and hence would have been an obvious choice of range.


Claims 7, 8, 10, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ro (US 2012/0315513) as applied to claim 1, in view of Yamamoto (JP 03-022356).
Ro does not disclose the elements of claim 7, 8, 10, 14.  Yamamoto teaches:
Regarding claim 7, Ro discloses a connection position between the second current collecting lead and the battery case faces a bottom portion of the battery casing.  Yamamoto teaches a connection position between the second current collecting lead 11 and the battery case 1 faces an outer peripheral surface of the tubular portion 4c.  
Regarding claim 8, Yamamoto teaches a gap is formed between the connection position and the outer peripheral surface of the tubular portion.  Fig. 1.
Regarding claim 14, Yamamoto teaches a connection position between the second current collecting lead and the battery case is between the cap and the electrode group, and
wherein the connection position faces an outer peripheral surface of the tubular portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the connection position faces an outer peripheral surface of the tubular portion of Ro, as taught by Yamamoto, since either connection would form an electrical connection.

Regarding claim 10, the seal portion is partially joined to the tubular portion via a plurality of joint portions, and
wherein adjacent joint portions of the plurality of joint portion are separated by a gap, Yamamoto teaches notches on the tubular portion of a gasket that allows the electrolyte to form even inside and outside the tubular portion (page 3 of translation).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form notches on the tubular portions of the gasket of Ron, as taught by Yamamoto, for the benefit of placing electrolyte evenly around the gasket.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Kim (US 2005/0266279).  Kim discloses:
“the first current collecting lead is attached to a bottom of the cap, and
the cap includes a flange and a center body protruding upwardly, and a thickness of the center body is greater than a thickness of the flange” as recited in claim 15, but does not disclose nor suggest,
wherein a gasket includes: 
an annular seal portion interposed between a rim of the cap and a region from the groove of the battery case to the end; and 
a tubular portion integrated with the seal portion, and disposed coaxially with the seal portion and closer to the electrode group than the seal portion, 
wherein the first current collecting lead is coupled to the cap through a hollow in the tubular portion, and 
the tubular portion has a tapered shape in which the outer diameter becomes smaller as it approaches the first end surface of the electrode group,
as recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724